COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                           No. 08-15-00342-CR
                                                §
                             State,                               Appeal from the
                                                §
 v.                                                              41st District Court
                                                §
 LINDSEY HRADEK,                                             of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 20130D00417)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
June 11, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before June 11, 2016.

       IT IS SO ORDERED this 28th day of April, 2016.



                                             PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.